      Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC AND TRACY EHMANN,

                            Plaintiffs,                               ORDER
        v.
                                                                    19-cv-586-wmc
NICHOLAS AND TRISH METROPOLUS,
d/b/a Home of The Hodag Wear, d/b/a
Metro Screenprinting and Embroidery,

                            Defendants.


        With the trial in this case set for trial Monday, March 15, 2021, and the final

pretrial conference (“FPTC”) to take place tomorrow, March 5, at 10:00 a.m. via Zoom,

the court issues the following preliminary rulings with respect to their respective motions

in limine.

                                     BACKGROUND

        Pro se plaintiffs Eric and Tracy Ehmann are proceeding on claims that defendants

Nicholas and Trish Metropolus infringed a copyright under 17 U.S.C. §§ 501-505.

Plaintiffs allege that in 2006, Tracy Ehmann created a number of original artistic designs

of the mascot for the City of Rhinelander, known as the “Hodag,” then registered a

copyright in those Hodag logos, which consist of graphics and lettering (the “Hodag logos”

or “logos”), before later transferring all of her ownership and copyright interests in the

logos to her husband, Eric Ehmann. Plaintiffs do not allege in their complaint when this

transfer occurred, but they were married in 2008 and sold merchandise with the Hodag

logos from 2009 to 2011.       However, plaintiffs do represent in their objections to

defendants’ proposed jury instructions that the transfer occurred by October 9, 2009.



                                            1
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 2 of 12




Plaintiffs further allege that they discovered in 2019 that defendants were using the

copyrighted Hodag logos owned by Eric Ehmann to print and sell merchandise online, as

well as in defendants’ store, all without Mr. Ehmann’s license or permission to do so.

       Through their counsel, defendants both dispute Eric Ehmann’s ownership interest

in any of the logos. They also allege that in or around 2007, Tracy Ehmann verbally

granted them permission to use her logos in return for the satisfaction of an unpaid debt

with their store. In contrast, while plaintiffs admit that Tracy Ehmann had an outstanding

bill with defendants, they deny granting defendants permission to use her logos to satisfy

her debt. Rather, plaintiffs allege that in the summer of 2009, Tracy presented defendants

with a non-exclusive licensing agreement, which Eric Ehmann drafted, to use a different

copyrighted design for a 20-foot sculpture of Rhinelander mascot (“The Hodag sculpture”)

for a period of two years, as satisfaction for her debt. Defendants deny ever receiving or

entering into this licensing agreement.

       Still, there appears to be no signed copy of any purported licensing agreement, nor

of any the alleged copyright transfer agreement between Tracy and Eric Ehmann. Plaintiffs

allege that these agreements and all other documents relating to plaintiffs’ sales of the

Hodag merchandise were lost in a flood in 2010. However, plaintiffs will seek to introduce

a computerized copy of the licensing agreement they allegedly drafted in 2009, along with

expert testimony from Data Narro that the metadata for the document shows it was last

modified on July 23, 2009.

       Plaintiffs filed an early motion for summary judgment, which the court denied

because there are genuine issues of material fact as to the ownership of the logos (Dkt.



                                            2
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 3 of 12




#56). Defendants never filed a motion for summary judgment.


                                    ISSUES FOR TRIAL

         Based on the parties’ past submissions in this case, which were limited, the issues

for the jury to decide at trial would appear to be: (1) whether Tracy Ehmann authorized

defendants to use the Hodag logos in 2007, and if so, for how long; and (2) whether Eric

Ehmann is the current owner of the copyright via the alleged transfer in October 2009.

However, defendants now seem to dispute the validity of the copyright itself. Specifically,

in their proposed jury instruction no. 12.2.1, defendants propose to include language that

the copyright interest in the Hodag logos “may have been waived/forfeited by publication

without proper statutory copyright notice,” and “there was a failure to publish the work in

accordance with the copyright statutes.”      Defendants’ proposed jury instructions also

suggest that, at some point, Tracy may have abandoned her copyright.

         Unclear is whether defendants’ claims of authorized use and abandonment are

based on the same set of facts as the grant of permission. Legally, these two affirmative

defenses are very different, since authorized use suggests merely a nonexclusive, oral license

to use the copyrighted work in a particular manner, while abandonment is a relinquishment

of the copyright altogether. See Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 760-62

(7th Cir. 2016); Shanlian Quan v. Ty, Inc., 2019 WL 1281975, at *8 (N.D. Ill. Mar. 20,

2019).

         Defendants have filed no related motion in limine, cited no authority for their

assertion, nor proposed additional jury instructions on the validity issue. Moreover, the

Seventh Circuit has not decided if the issue of validity should be determined by the bench


                                              3
      Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 4 of 12




or jury. 7th Cir. Instr. 12.3.1, cmt. 1 (citing Gaiman v. McFarlane, 360 F. 3d 644, 648 (7th

Cir. 2004), and Pub’ns Int’l, Ltd. v. Meredith Corp., 88 F.3d 473, 478 (7th Cir. 1996)).

         Accordingly, before the court in advance of trial, is how and in what order to address

the two principal questions noted above regarding copying and Eric’s standing in the case,

as well as potentially, the validity of the copyright. Although Eric Ehmann’s alleged current

ownership of the copyright affects his standing and entitlement to damages, there appears

no dispute that Tracy Ehmann was the owner of any enforceable copyright in 2007, when

she allegedly abandoned her copyright and/or granted defendants permission to use the

logos.

                                          OPINION

   A. Plaintiffs’ Motions for Leave “to File Papers” (Dkt. ##110, 112)

         Plaintiffs mistakenly read their deadline for filing their pretrial disclosures and

documents to be February 19, rather than February 5, and accordingly filed their

disclosures 3-4 days late (on February 8 and 9). Defendants oppose the motions on the

ground that plaintiffs did not provide a good excuse for the late filings and ask that: (1)

plaintiffs’ statement about their expert witness’s qualifications and experience (Dkt. #113)

not be accepted; and (2) plaintiffs not be allowed to call any witnesses not identified in

their initial disclosures.

         Although defendants argue that it is unfair that plaintiff effectively had a few extra

days to prepare their Rule 26(a)(3) disclosures, plaintiffs are proceeding pro se, and

defendants do not seem to have suffered any real prejudice as a result of the very short

delay. Although defendants state that they did not know about some of the witnesses



                                               4
       Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 5 of 12




listed in plaintiffs’ final disclosures, they do not develop this argument or identify any

reason that plaintiffs should have named these witnesses sooner, whether under Fed. R.

Civ. P. 26 or other discovery obligations. Finally, it looks like plaintiffs’ initial expert

witness report did not include Erik Thompson’s qualifications, but defendants never

challenged the report on that ground before their own expert response deadline and have

not raised the issue in a motion of their own since.

        If needed, the court can address any remaining failure to disclose issues regarding

plaintiffs after hearing from the parties at the FPTC. Accordingly, the court will RESERVE

ruling definitively on these motions until then.


   B. Plaintiffs’ Motion to Exclude Character Evidence (Dkt. #93)

        Plaintiffs seek to exclude evidence about Eric Ehmann’s 20-year-old criminal

convictions and history of filing civil lawsuits, and Tracy Ehmann’s alleged substance

abuse. They do not provide any details about any of these things, arguing generally that

such evidence is irrelevant and unduly prejudicial under Fed. Rs. Evid. 403, 608(b), and

609.

        Defendants respond that they should be allowed to introduce evidence of the

following to show plaintiffs’ tendency to be untruthful:

           o Eric Ehmann’s convictions in 1999 for uttering counterfeit obligations or
             securities under 18 U.S.C. § 472, and 2002 conviction for bank fraud and
             misuse of social security numbers under 18 U.S.C. § 1344.

        Although Eric Ehmann’s criminal convictions are old, they appear to relate to

fraudulent claims and documents. Given that this case turns at least in part on documents



                                             5
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 6 of 12




that Eric and Tracy Ehmann say once existed but were destroyed, the convictions may have

more relevance than typical, although only if Eric were to take the stand, and then only for

impeachment purposes. The court will discuss this further with the parties at the FPTC.

          o Evidence that Eric Ehmann made similar copyright accusations against
            Rhinelander Brewing Company (he alleged that they infringed Tracy
            Ehmann’s copyrights in their advertising) and Dave Meinert’s screenprinting
            business, Shirts, Signs, and Designs.

       No other information is provided about these lawsuits. While these previous claims

of copyright infringement also might be relevant for impeachment purposes, defendants

have provided no information to make that determination, including the nature of the

claims, the outcome of suits, and whether they are enough to show a pattern or practice.

          o Tracy Ehmann’s “substance abuse” issues around the time she was
            operating her business and allegedly granted defendants permission to use
            the Hodag logos and presented a licensing agreement to defendants regarding
            a different work. Defendants also apparently intend to present testimony
            from Tracy’s ex-husband and other, unidentified evidence of Tracy’s
            substance abuse and financial hardship, as well as debts to defendants in an
            effort to show that Tracy may not remember events as they occurred and had
            reason to turn over the logos to defendants in payment of her debt to them.

       The court is unpersuaded by defendants’ argument regarding Tracy Ehmann’s

possible substance abuse at the time some of these events took place. Of particular concern

is testimony defendants seek to introduce from her ex-husband, who it would appear could

only testify that Tracy was using while he was married to her for a 3-week period. That is

both too tangential and obviously highly prejudicial. Moreover, defendants have offered

no evidence that Tracy Ehmann was impaired by substances at the time she was allegedly

negotiating with them. Finally, if Tracy was too impaired in the past to recall the relevant



                                             6
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 7 of 12




events, this would also call into question her ability to grant permission to defendants to

use her logos, as well as the reasonableness of defendants’ reliance on that consent.

Without more, this evidence will be excluded, except to the extent plaintiffs may dispute

owing money to defendants or financial hardship around the time of the alleged

negotiations over use of the logos or sculpture, and even then, only as to those debts.

       Accordingly, the motion is RESERVED IN PART AND DENIED IN PART as set

forth above.


   C. Defendants’ Eight Motions In Limine (Dkt. #98)

               1. Exclude hearsay testimony or references by Eric Ehmann

       Defendants argue that Eric Ehmann should be barred from testifying about (or

referencing in opening or closing) any conversations and events he was not a part of,

including Tracy Ehmann’s discussions with defendants, in which he did not take part.

       Plaintiffs argue that Eric Ehmann will call Tracy Ehmann as a witness and may

reference her testimony as part of his case, including opening and closing statements.

However, Eric Ehmann also says that he recollects Tracy telling him about statements that

she made at the time of the event in question but that she can no longer remember.

       To the extent that Eric is claiming to “act as Tracy’s attorney,” including asking

questions while she is on the stand, this motion is GRANTED. Otherwise, the rules of

evidence apply, meaning that Eric Ehmann may not testify to matters outside his personal

knowledge.




                                             7
      Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 8 of 12




              2. Motion to Preclude Eric Ehmann from testifying on Tracy
                 Ehmann’s behalf or acting as Tracy Ehmann’s counsel or advisor
                 (Unopposed)

       This motion is GRANTED consistent with the ruling as to defendants’ MIL No. 1

above. As defendants suggest, Eric Ehmann is not an attorney and cannot act as counsel.

While both Tracy Ehmann and he may testify on direct, neither will do so in question and

answer form. Of course, this still allows for clarifying questions of each other as it concerns

their unique claims at the close of their direct testimony, as well as cross-examination by

opposing counsel. Either may also make opening statements and closing arguments and

question other witnesses on their own behalf.


              3. Preclude Eric Ehmann from correcting Tracy Ehmann’s testimony

       This motion is GRANTED except to the extent that Eric Ehmann seeks to ask

clarifying questions or testify to matters within his personal knowledge. In particular, Eric

Ehmann may not provide testimony regarding what Tracy Ehmann told him, unless it falls

into the prior consistent statement exception.




              4. Exclude testimony or references to statements from individuals not
                 disclosed as witnesses (Unopposed)

       This motion is DENIED, since no witnesses are specified, except as it relates to

plaintiffs’ late-filed Rule 26(a)(3) disclosures, as discussed above, which will be discussed

during the FPTC.




                                              8
      Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 9 of 12




               5. Exclude expert testimony from any of plaintiffs’ witnesses except
                  Data Narro

       It is unclear what expert testimony, if any, defendants are concerned about.

Plaintiffs’ only expert appears to be Erik Thompson, the director of Data Narro, whom

plaintiffs apparently disclosed on or about May 15, 2020, well in advance of their June 15

deadline. Moreover, defendants say they received a letter from Data Narro on May 29,

2020, which contained disclosures of testimony by Thompson.

       This motion is GRANTED except to Erik Thompson’s testimony as timely

disclosed.


               6. Exclude references to non-exclusive licensing agreement as an
                  original, executed contract

       There is no signed copy of the non-exclusive licensing agreement that Tracy Ehmann

alleges she gave defendants in the summer of 2009 for the Hodag sculpture or image.

Plaintiffs do have an unsigned copy of the agreement (Dkt. #52-2) that Eric Ehmann

allegedly created on his former work computer, which he no longer has access to, but

transferred to an external USB drive in December 2009 and put on another USB drive in

April 2014. Plaintiffs say that the unsigned draft document is an exact copy of the signed

original, and their expert will testify that the metadata for the file saved on the USB drive

from 2014 shows the document was last edited in July 2009.1



1
 While defendants had moved to compel plaintiffs to produce all of their computer equipment,
drives, and storage devices, the court previously allowed defendants only Data Narro’s forensic
copy of the two digital files that compose the licensing agreement, along with the necessary
metadata, because plaintiffs’ entire USB drive contained other, sensitive and private information
not bearing on the issues in dispute. (Dkt. #85.)


                                                9
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 10 of 12




       Defendants seek to exclude any evidence of the agreement on the ground that no

signed copy exists and the document’s authenticity is in question. Defendants have not

developed their argument in any detail or cited any legal authority apart from referencing

Fed. R. Evid. 1003, which allows the admission of a “duplicate copy” if there is no genuine

question about its authenticity.

       Obviously, there is a genuine dispute about the agreement’s authenticity here.

Moreover, plaintiffs did not mention an alleged, signed licensing agreement in their early

motion for summary judgment, but apparently offer it now to show that Tracy Ehmann

had an alternative means of settling her debt with defendants involving artwork separate

from the logos at issue in this case. The parties can certainly testify as to whether they

signed any licensing agreement, and what the agreement contained, but this does not

answer whether the unsigned copy of the agreement may be admitted into evidence, even

if plaintiffs’ expert says that the particular copy was not edited after 2009. While the

expert’s testimony would tend to show that an agreement was created in 2009, it offers no

insight as to the parties actually entering into that agreement.      Still, the court will

RESERVE pending further input from the parties because the alleged licensing agreement

was non-exclusive and is not required to be in writing. 17 U.S.C. §§ 101, 204(a).


              7. Exclude prior court orders and decisions as legal conclusions

       Based on their experience at Nicholas Metropolus’s deposition, defendants are

concerned that plaintiffs will seek to introduce as evidence the court’s previous orders—

specifically, any summary of the facts of this case. Plaintiffs have not responded to this




                                            10
     Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 11 of 12




motion, but they list the general categories of pleadings, affidavits, motions, “rulings and

orders in this case” as potential exhibits. (Dkt. #111 at 3.) All such documents will be

excluded from admission or reference except as they represent a prior statement by an

opposing party or are otherwise permitted solely for impeachment purposes. Specifically,

court orders may not be submitted as exhibits because they are not evidence. If either

party believes that the court should take judicial notice of a fact or include a statement of

law in the jury instructions, they should indicate that in writing to the court. The motion is

GRANTED as set forth above.


              8. Exclude evidence of plaintiffs’ actual damages

       Defendants argue that plaintiffs have not provided an accounting of any actual

damages (e.g., decrease in market value, lost profits, or licensing fee) during discovery as

required under Fed. R. Civ. P. 26(a)(1)(A)(iii). Plaintiffs stated in their initial disclosures

that they were unable to quantify their damages before discovery, but have apparently

never supplemented their disclosures and Tracy Ehmann testified further at her deposition

that she had did not know her damages and had no way of calculating them. Plaintiffs do

not respond to these arguments, stating only that if the court excludes evidence of actual

damages, it should also preclude defendants from presenting evidence related to its sales

of Hodag logos because Nicholas Metropolus testified that he does not have this

information. However, it seems clear from plaintiffs’ proposed jury instructions (included

within their opposition to defendants’ proposed instructions) that they intend to seek

statutory damages.




                                              11
 Case: 3:19-cv-00586-wmc Document #: 136 Filed: 03/04/21 Page 12 of 12




   This motion will be GRANTED as essentially unopposed.


                                   ORDER

   IT IS ORDERED THAT:

1. Plaintiffs’ Motions for Leave “to File Papers” (Dkt. ##110, 112) is RESERVED.

2. Plaintiffs’ Motion to Exclude Character Evidence (Dkt. #93) is RESERVED IN
   PART AND DENIED IN PART as set forth above.

3. Defendants’ Motion In Limine (Dkt. #98) is GRANTED IN PART, DENIED IN
   PART AND RESERVED IN PART as set forth above.


   Entered this 4th day of March, 2021.

                                    BY THE COURT:

                                    /s/

                                    WILLIAM M. CONLEY
                                    District Judge




                                      12
